Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 8/21/2020, Applicant, on 11/5/2020, amended Claims 11, 19, 20, and 22-24. Cancelled Claim 15-18. 

Claims 11-14, 19-24 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments to claims 11, 19, 20, and 22-24 are not sufficient to overcome the 35 USC 112 (b) rejections set forth in the previous action. While Applicant’s amendments overcome some of the 35 USC 112 (b) rejections, Applicant’s amendments introduces new 35 USC 112 (b) issues necessitating new grounds of rejection. 

Applicant's amendments to claims 11, 19, 20, and 22-24 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 11, 19, 20, and 22-24 are not sufficient to overcome the prior art rejections set forth in the previous action. 






Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…the claims recite a patent-eligible subject matter because the newly added limitations add a meaningful limitations to integrate the abstract idea into a practical application (under Step 2A, Prong 2 analysis) and are additional elements that are sufficient to amount to significantly more than the judicial exception (under Step 2B analysis)…to recite the advantageous effect of the claimed invention...history information of the information useful in such association can be managed, thereby enabling to support organizer's decision making or the like in a higher level...”. The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 11, 24: system, hardware resources of the event information management system, non-transitory computer readable medium having stored thereon instructions for an event information management program that, when executed by a processor, cause the processor to,
Claim 13, 14: screen for displaying, a client terminal connected via a communication network; input screen for prompting input  

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, 

Additionally, with respect to the elements, store…, associate…, present…, generate…, setting…,; these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – store…, associate…, setting…, present…, data output – present…, generate….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0019]  [Event information management system  and event information management program of embodiment ]  As shown in Fig. 1, the event information management system of the present embodiment is configured with an event information management apparatus 1, and the event information management apparatus 1 is connected to a client terminal 12 of a member via a communication network 11 such as the Internet. The event information management apparatus 1, which is configured with, for example, a single server or a plurality of servers connected communicably, includes a control part 2 such as a CPU for executing processing based on a predetermined control program, a storage part 3 such as a memory or a hard disk, an input part 4 such as a keyboard or a mouse, an image display part 5 such as a liquid crystal display, and a communication part 6 for performing communication via the communication network 11. [0020] The client terminal 12, which is configured with a personal computer or a multifunctional mobile terminal, for example, a smartphone, includes a control part such as a CPU for executing processing based on a predetermined control program, a storage part such as a memory or a hard disk, an input part such as a keyboard or a mouse, an image display part such as a liquid crystal display, and a communication part for performing communication via the communication network 11. [0025] As shown in Fig. 2, the data storage unit 32 is further configured with a member information storage unit 326 for storing data of member information, so as to store required information such as member's name, a member ID and a mail address (refer to Fig. 7). The data storage unit 32 is further configured with an assignment table storage unit 327 for storing assignment data corresponding to an internal schema for event. A display screen storage unit 328 of the data storage unit 32 stores data for various types of display screens to be presented on the client terminal 12. [0030] the event information management apparatus 1 presents a participation application screen for displaying contents, event periods and the like of various types of individual events, in response to a request for display from the client terminal 12 of the member having the member ID: M1 made by clicking on a predetermined screen or the like (Si1).  [0044] [Modification examples and the like of embodiments] The inventions disclosed in the present specification include the configurations of respective inventions and embodiments, and further include, within an applicable range, the configurations in which the above configurations are partially modified to other than those disclosed in the present specification, the configurations in which the configuration other than those disclosed in the present specification is added to the above configurations, or the superordinate concept in which the above configurations are partially deleted to the extent that a partial effect can be obtained. The following modification examples are also included.  

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 



Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. 

Applicant submits, “…none of the cited references teaches or remotely suggests the feature "wherein the event information management system sets new individual information having the event period as necessary to utilize hardware resources of the event information management system efficiently and improve efficient and flexible management work in the case of managing the same type of individual events held repetitively," recited in amended independent claims 11 and 24. ...” The Examiner respectfully disagrees.

Under the broadest reasonable interpretation of the claims, Kauwe teaches:
wherein the event information management system sets new individual information having the event period as necessary to utilize hardware resources of the event information management system efficiently and improve efficient and flexible management work in the case of managing the same type of individual events ..., and wherein the event information management system is further configured to: (in at least [0010] users may plan their schedules more effectively, even in an unfamiliar city [0011] a system and a method for efficiently mining, collecting, organizing, managing, storing activity data to a comprehensive database and disseminating said data within a framework that enables users to act, interact and transact; looking for activities in which to participate now or schedule to participate in later, or as activity providers looking for a means to promote, manage and store objects related to an activity for retrieval by other users [0057] The embodiments herein disclose a system for permitting Internet and mobile Internet users to access Internet resources, social media services and activity schedules and calendars more efficiently. [0061][0062][0113] if SOS Fragrance Store has more than one wedding occurring in different cities, a administrative coordinator may be set up as with editing permissions and each wedding comprising of subordinate entities that may be assigned to umbrella activities, linked as a group [0120] scalability and flexibility for deployment online or offline)

Although implied, Kauwe does not expressly disclose the following limitations, which however, are taught by Heiferman,
wherein the event information management system sets new individual information having the event period as necessary to utilize hardware resources of the event information management system efficiently and improve efficient and flexible management work in the case of managing the same type of individual events held repetitively, and wherein the event information management system is further configured to: (in at least [0128] the system may automatically schedule a worldwide or nationwide repeating gathering day, such as an “International Spanish Language Day.” [0153] Organizers provide additional flexibility in organizing the gathering [0164] The components available to the organizer's homepage may be flexible in their selection and placement, such as in the use of meeting facility specific gadgets or third-party gadgets (e.g. Google gadgets). [0165] provide for a plurality of homepage related functions to the organizer to make meeting creation and management easier and more efficient. [0209] the present invention may provide for an automatic scheduler for scheduling a series of repeating meetings or events... The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings,...FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302. Additionally, FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like. )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kauwe by,  …transmitting, to a plurality of users, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events; transmitting, to at least one user of the plurality of users, information identifying at least one predetermined communication; and in response to only a single action performed by the at least one user, transmitting the at least one predetermined communication to at least one other user of the plurality of users.…transmitting, to a plurality of user terminals, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events; receiving, from at least one user terminal of the plurality of user terminals, a specified number of attendees and a conditional RSVP for at least one in-person meeting or event; monitoring a number of RSVPs for the at least one in-person meeting or event; and when the number of RSVPs equals or exceeds the specified number of attendees, modifying the conditional RSVP to a non-conditional RSVP. In embodiments, the number of RSVPs may be incremented after modifying the conditional RSVP. The number of RSVPs may include conditional RSVPs and non-conditional RSVPs for the at least one in-person meeting or event. The number of RSVPs may be equal to a number of non-conditional RSVPs for the at least one in-person meeting or event. Data transmitted may be configured to display a number of conditional RSVPs and a number of non-conditional RSVPs…members that are regular attendees in meetings (i.e. RSVP often). In this way, the organizer has initially ‘seeded’ the meeting participation with shared connections, and then further seeded the meeting participation with other regularly attending members. Now when the final all-inclusive meeting announcement is sent, individuals that may ordinarily have been hesitant to RSVP to a meeting with few or no current RSVPs listed, may see a number of people already signed up, and feel more inclined to RSVP, as taught by Heiferman , with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been , …provides a centralized way for people to manage groups for or events of in-person meetings through the Internet, and as such, help maintain ongoing local interest groups, create meetings around events…facilitate communication and involve the Internet include email, bulletin boards, virtual chat rooms, blogs, instant message systems, Internet-based social communications facilities…to harness the formidable communications capabilities of the Internet to help support and facilitate such in-person topic or event related gatherings (herein, “gatherings” and “meetings” shall be interchangeably used, and shall unless otherwise noted refer to in-person gatherings)…to use the system to self-organize into groups, and to attend topic-related in-person gatherings with others in a given locale…. to make meeting creation and management easier and more efficient…sponsored advertisements may help defer the costs of management fees, the cost of meeting events, provide products to members of the group, provide benefits to members of the group…provide the benefit of controlling and adjusting for the needs of the particular meeting…provide for monetary management of meetings, provide sponsorship for meetings, generate financial benefits though group targeted advertisements…create seating arrangements that optimize for new connections based on information the meeting facility has stored about the existing connections among the members at the meeting, creating ‘ice-breaking’ opportunities for members at meetings (e.g., pairing members who have to find each other at a meeting event and ask each other random questions),…may better allow individuals to find out who goes to the meetings and to tie together the online and offline experience of the meeting group….provide an improved way for users to connect and meet with other geographically proximate users who share similar interests, as well as providing a way for groups around the world to coordinate activities…the automatic scheduler may enable time savings for users, improve attendance, grow the community…The organizer may utilize a statistical analysis tool to evaluate the effectiveness of the progressive announcement facility in improving a meeting attendance parameter. The parameter may be increased meeting attendance, an increase in new members to the meeting group…may allow for a single improved experience for the collective members and/or organizers…help in the writing of a compelling group description and tag the meeting group more effectively…provide an effective means of ‘seeding’ the region of interest by the promoter…, as recited in Heiferman.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-23 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  


Claim 19-23 recites “…according to claim 15 …”, however, Claim 15 is cancelled, therefore it is unclear which claim, Claim 19-23 depend upon. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 19 recites “…pending of registered participation …”, it is unclear if “registered participation” corresponds to “a request for individual event participation registration” in Claim 13, 14 or “specific individual event participation registration made by a specific member” in Claim 15, 16, 17, 18 . Further, “registered” lacks antecedent basis. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 20 recites “…different pieces of information in the system…”, it is unclear if “the system” in Claim 20 is referring to “The event information management system” or a different “system”.  For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.


Claim 22, 23 recites “…individual event participation registration made by a specific member to participate in a specific individual event …”, it is unclear if “a specific member” in Claim 22, 23 is referring to the same “specific member” introduced in Claim 1.  For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14, 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 11 (similarly 24) recite,  
“An event information management ... configured to: 
include data of event information configured to include data of event theme information and data of individual event information; 
store, in a storage unit, data of the event theme information including at least an event theme name; and 
associate data of the individual event information including at least an event period with the event theme information, and store data of the individual event information separately from the event theme information in the storage unit, 
wherein the event information management ... sets new individual information having the event period as necessary to utilize ... efficiently and improve efficient and flexible management work in the case of managing the same type of individual events held repetitively, and wherein the event information management ... is further configured to: 
store data of member information; 
store an internal schema for event for associating data of the individual event information with data of the member information;  
configure the internal schema for event to include an ID of the individual event information, an ID of the member, mode information set to a share mode for permitting another member to participate and an occupation mode not for permitting another member to participate, and status information indicating a state of validity; 
associate, in response to reception of a request for specific individual event participation registration made by a specific member, data of the member information of the specific member with data of the individual event information of the specific individual event via the internal schema for event, by setting to validity the status information of the internal schema for event including the mode information subjected to setting, and store the internal schema for event; and 
accept no request from another member for participation in the specific individual event associated with the specific member via the internal schema for event including the occupation mode and including the status information set to validity.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, ...include data of event information configured to include data of event theme information and data of individual event information; store, in a storage unit, data of the event theme information including at least an event theme name; and associate data of the individual event information including at least an event period with the event theme information, and store data of the individual event information separately from the event theme information in the storage unit, wherein the event information management ... sets new individual information having the event period as necessary to utilize ... efficiently and improve efficient and flexible management work in the case of managing the same type of individual events held repetitively, and wherein the event information management ... is further configured to: store data of member information; store an internal schema for event for associating data of the individual event information with data of the member information;  configure the internal schema for event to include an ID of the individual event information, an ID of the member, mode information set to a share mode for permitting another member to participate and an occupation mode not for permitting another member to participate, and status information indicating a state of validity; associate, in response to reception of a request for specific individual event participation registration made by a specific member, data of the member information of the specific member with data of the individual event information of the specific individual event via the internal schema for event, by setting to validity the status information of the internal schema for event including the mode information subjected to setting, and store the internal schema for event; and accept no request from another member for participation in the specific individual event associated with the specific member via the internal schema for event including the occupation mode and including the status information set to validity…, under the broadest reasonable interpretation, may be interpreted to include a human reasonably using human mind and pen and paper to, …include data of event information configured to include data of event theme information and data of individual event information; store, in a storage unit, data of the event theme information including at least an event theme name; and associate data of the individual event information including at least an event period with the event theme information, and store data of the individual event information separately from the event theme information in the storage unit, wherein the event information management ... sets new individual information having the event period as necessary to utilize ... efficiently and improve efficient and flexible management work in the case of managing the same type of individual events held repetitively, and wherein the event information management ... is further configured to: store data of member information; store an internal schema for event for associating data of the individual event information with data of the member information;  configure the internal schema for event to include an ID of the individual event information, an ID of the member, mode information set to a share mode for permitting another member to participate and an occupation mode not for permitting another member to participate, and status information indicating a state of validity; associate, in response to reception of a request for specific individual event participation registration made by a specific member, data of the member information of the specific member with data of the individual event information of the specific individual event via the internal schema for event, by setting to validity the status information of the internal schema for event including the mode information subjected to setting, and store the internal schema for event; and accept no request from another member for participation in the specific individual event associated with the specific member via the internal schema for event including the occupation mode and including the status information set to validity…; therefore, the claims are directed to a mental process. 

event information configured to include data of event theme information and data of individual event information…event theme information including at least an event theme name…associate data of the individual event information including at least an event period with the event theme information, and store data of the individual event information separately from the event theme information …sets new individual information having the event period as necessary to utilize ... efficiently and improve efficient and flexible management work in the case of managing the same type of individual events held repetitively, and wherein the event information management ... is further configured to: store data of member information; store an internal schema for event for associating data of the individual event information with data of the member information;  configure the internal schema for event to include an ID of the individual event information, an ID of the member, mode information set to a share mode for permitting another member to participate and an occupation mode not for permitting another member to participate, and status information indicating a state of validity; associate, in response to reception of a request for specific individual event participation registration made by a specific member, data of the member information of the specific member with data of the individual event information of the specific individual event via the internal schema for event, by setting to validity the status information of the internal schema for event including the mode information subjected to setting, and store the internal schema for event; and accept no request from another member for participation in the specific individual event associated with the specific member via the internal schema for event including the occupation mode and including the status information set to validity, under the broadest reasonable interpretation, is managing and organizing human activity events, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:

In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 11, 24: system, hardware resources of the event information management system, non-transitory computer readable medium having stored thereon instructions for an event information management program that, when executed by a processor, cause the processor to,
Claim 13, 14: screen for displaying, a client terminal connected via a communication network; input screen for prompting input  

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, store…, associate…, present…, generate…, setting…,; these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – store…, associate…, setting…, present…, data output – present…, generate….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0019]  [Event information management system  and event information management program of embodiment ]  As shown in Fig. 1, the event information management system of the present embodiment is configured with an event information management apparatus 1, and the event information management apparatus 1 is connected to a client terminal 12 of a member via a communication network 11 such as the Internet. The event information management apparatus 1, which is configured with, for example, a single server or a plurality of servers connected communicably, includes a control part 2 such as a CPU for executing processing based on a predetermined control program, a storage part 3 such as a memory or a hard disk, an input part 4 such as a keyboard or a mouse, an image display part 5 such as a liquid crystal display, and a communication part 6 for performing communication via the communication network 11. [0020] The client terminal 12, which is configured with a personal computer or a multifunctional mobile terminal, for example, a smartphone, includes a control part such as a CPU for executing processing based on a predetermined control program, a storage part such as a memory or a hard disk, an input part such as a keyboard or a mouse, an image display part such as a liquid crystal display, and a communication part for performing communication via the communication network 11. [0025] As shown in Fig. 2, the data storage unit 32 is further configured with a member information storage unit 326 for storing data of member information, so as to store required information such as member's name, a member ID and a mail address (refer to Fig. 7). The data storage unit 32 is further configured with an assignment table storage unit 327 for storing assignment data corresponding to an internal schema for event. A display screen storage unit 328 of the data storage unit 32 stores data for various types of display screens to be presented on the client terminal 12. [0030] the event information management apparatus 1 presents a participation application screen for displaying contents, event periods and the like of various types of individual events, in response to a request for display from the client terminal 12 of the member having the member ID: M1 made by clicking on a predetermined screen or the like (Si1).  [0044] [Modification examples and the like of embodiments] The inventions disclosed in the present specification include the configurations of respective inventions and embodiments, and further include, within an applicable range, the configurations in which the above configurations are partially modified to other than those disclosed in the present specification, the configurations in which the configuration other than those disclosed in the present specification is added to the above configurations, or the superordinate concept in which the above configurations are partially deleted to the extent that a partial effect can be obtained. The following modification examples are also included.  

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 11-14, 19-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 11-14, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20150058324A1 to Kauwe, (hereinafter referred to as “Kauwe”) in view of US Patent Publication to US20130212494A1 to Heiferman et al. (hereinafter referred to as “Heiferman”) 

As per Claim 11, Kauwe teaches: (Currently amended) An event information management system configured to:
include data of event information configured to include data of event theme information and data of individual event information; (in at least [0113] FIG. 12 displays an example activity provider access page in an activity management module… basic information, like activity name, dates, times, location, duration, and categories…An activity provider may also share activity specific information and activity data objects, such as a point of contact person, details of a business, such as service offerings, marketing materials, brand collateral, pricing or product lists, menus, itineraries, agendas, video, direction maps and so on, from a media bin 1206. )
store, in a storage unit, data of the event theme information including at least an event theme name; and (in at least [0047] Activities, events and activity database records may also refer to a collection of sub-activities, sub-events and sub-activity records, that make up an overall activity, event or activity database record [0061] The ESP 101 comprises of a user or activity provider database 201, a content database 202, an activity database 203 [0066] An activity database 203 may contain activity data collected, dates, times, duration, etc.  [0113] An activity provider (host, vendor, individual, group, corporation, etc.) may then modify 1204 or delete 1203 activity information. Apart from providing basic information, like activity name
associate data of the individual event information including at least an event period with the event theme information, and store data of the individual event information separately from the event theme information in the storage unit.(in at least [0067] An activity database 203 may contain information pertaining to activities themselves such as dates, times, attendance, invitations, notifications sent/received, and admission costs, invitation lists, product lists, reviews and ranking data, along with other static and dynamic data such as location, capacity levels, rain-dates, duration, etc. [0086] A user may add an activity 1202 and in doing so assigning an activity ID to said activity. An add activity function is shown in FIG. 22 and may be performed in an activity management module. [0113] activity name, dates, times, location, duration, and categories, a user may compile invitation lists 1205, friend lists 1208, associates lists 1209 or groups lists 1210. An activity provider may also share activity specific information and activity data objects, such as a point of contact person, details of a business, such as service offerings, marketing materials, brand collateral, pricing or product lists, menus, itineraries, agendas, video, direction maps and so on, from a media bin 1206. Activity data objects may be uploaded and maintained on an individual activity basis, because items are indexed, and stored in a database with a media ID and may be linked to an activity ID and said activity data objects shared via email, voice messaging, SMS messaging, in-box messaging 1207 or shared on other social media platforms via a widget plug-in. )
wherein the event information management system sets new individual information having the event period as necessary to utilize hardware resources of the event information management system efficiently and improve efficient and flexible management work in the case of managing the same type of individual events ..., and wherein the event information management system is further configured to: (in at least [0010] users may plan their schedules more effectively, even in an unfamiliar city [0011] a system and a method for efficiently mining, collecting, organizing, managing, storing activity data to a comprehensive database and disseminating said data within a framework that enables users to act, interact and transact; looking for activities in which to participate now or schedule to participate in later, or as activity providers looking for a means to promote, manage and store objects related to an activity for retrieval by other users [0057] The embodiments herein disclose a system for permitting Internet and mobile Internet users to access Internet resources, social media services and activity schedules and calendars more efficiently. [0061][0062][0113] if SOS Fragrance Store has more than one wedding occurring in different cities, a administrative coordinator may be set up as with editing permissions and each wedding comprising of subordinate entities that may be assigned to umbrella activities, linked as a group [0120] scalability and flexibility for deployment online or offline)
store data of member information; (in at least [0082] FIG. 4 shows a typical user profile, as may be viewed on a client like a Web browser on a non-mobile or mobile computing device…A user or activity provider profile comprises of a collection of user information, contacts and preferences where a user may customize their browsing experience.)
store an internal schema for event for associating data of the individual event information with data of the member information;  (in at least [0082] A user or activity provider profile comprises of a User ID 400, a USF 401, user information 402, privacy settings 403, special interests and preferences 404, user location 405, with location being either dynamic (GPS) or user entered, an interests and preferences profile 406, a UAF 407)
configure the internal schema for event to include an ID of the individual event information, an ID of the member, mode information set to a share mode for permitting another member to participate and an occupation mode not for permitting another member to participate, and status information indicating a state of validity; (in at least [0117] FIG. 15 depicts an example RSVP page in an activity management module…Displayed in the main content area is an inbox or response list 1501 pertaining to individual activities and notification options relating to each… For each activity, an activity provider may decide if there are criteria that need to be met in order to attend or join an event…he activity provider may require an RSVP in order to attend or join an event, due to capacity restrictions. An activity provider may simply require a headcount, so a “yes” or “no” type response may be needed to know how many individuals for whom a food caterer must prepare…An RSVP page may track counts per type of notification received and activity providers may quickly decide to suppress or resend notifications, i.e., for event rescheduling or if at a full capacity status. Also here, is an ability to add 1202, delete 1203, or modify 1204 activities for convenience…An activity provider may create custom lists or access their mailing lists on a per activity basis for a recipient list. For example, by ticking a select box for an activity in an activity list 1501 and then clicking a send notices 1207 tab section along with an associate's list 1209, an activity provider may send or resend a particular invite type to that group. An activity provider may similarly access a list of groups, manage guests, send notices and make invite lists public or private.)
associate, in response to reception of a request for specific individual event participation registration made by a specific member, data of the member information of the specific member with data of the individual event information of the specific individual event via the internal schema for event, by setting to validity the status information of the internal schema for event including the mode information subjected to setting, and store the internal schema for event; and (in at least [0115]  All activities hosted by an activity provider may be associated with a single user or activity provider ID, thus each activity may have a unique activity ID associated with a user ID…each parameter may be linked to a unique user ID, through a relationship between an activity ID and a user or activity provider ID. A relationship may allow a search parameter, or group of parameters, to be linked to a search profile for each user 413. Search IDs may be attached to a user or activity provider ID and therefore search IDs may be linked to activity IDs…. Similar to other IDs, a group ID may be associated with an activity ID through a relationship with a user or activity provider ID. In our wedding example, a user or activity provider may grant extended friends a “viewing only” access to view an seating chart, rather than update or sharing permissions.)
accept no request from another member for participation in the specific individual event associated with the specific member via the internal schema for event including the occupation mode and including the status information set to validity.  (in at least [0117] for our wedding, the activity provider may require an RSVP in order to attend or join an event, due to capacity restrictions….RSVP page may track counts per type of notification received and activity providers may quickly decide to suppress or resend notifications, i.e., for event rescheduling or if at a full capacity status.)

Although implied, Kauwe does not expressly disclose the following limitations, which however, are taught by Heiferman,
wherein the event information management system sets new individual information having the event period as necessary to utilize hardware resources of the event information management system efficiently and improve efficient and flexible management work in the case of managing the same type of individual events held repetitively, and wherein the event information management system is further configured to: (in at least [0128] the system may automatically schedule a worldwide or nationwide repeating gathering day, such as an “International Spanish Language Day.” [0153] Organizers provide additional flexibility in organizing the gathering [0164] The components available to the organizer's homepage may be flexible in their selection and placement, such as in the use of meeting facility specific gadgets or third-party gadgets (e.g. Google gadgets). [0165] provide for a plurality of homepage related functions to the organizer to make meeting creation and management easier and more efficient. [0209] the present invention may provide for an automatic scheduler for scheduling a series of repeating meetings or events... The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings,...FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302. Additionally, FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like. )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kauwe by,  …transmitting, to a plurality of users, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events; transmitting, to at least one user of the plurality of users, information identifying at least one predetermined communication; and in response to only a single action performed by the at least one user, transmitting the at least one predetermined communication to at least one other user of the plurality of users.…transmitting, to a plurality of user terminals, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events; receiving, from at least one user terminal of the plurality of user terminals, a specified number of attendees and a conditional RSVP for at least one in-person meeting or event; monitoring a number of RSVPs for the at least one in-person meeting or event; and when the number of RSVPs equals or exceeds the specified number of attendees, modifying the conditional RSVP to a non-conditional RSVP. In embodiments, the number of RSVPs may be incremented after modifying the conditional RSVP. The number of RSVPs may include conditional RSVPs and non-conditional RSVPs for the at least one in-person meeting or event. The number of RSVPs may be equal to a number of non-conditional RSVPs for the at least one in-person meeting or event. Data transmitted may be configured to display a number of conditional RSVPs and a number of non-conditional RSVPs…members that are regular attendees in meetings (i.e. RSVP often). In this way, the organizer has initially ‘seeded’ the meeting participation with shared connections, and then further seeded the meeting participation with other regularly attending members. Now when the final all-inclusive meeting announcement is sent, individuals that may ordinarily have been hesitant to RSVP to a meeting with few or no current RSVPs listed, may see a number of people already signed up, and feel more inclined to RSVP, as taught by Heiferman , with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been , …provides a centralized way for people to manage groups for or events of in-person meetings through the Internet, and as such, help maintain ongoing local interest groups, create meetings around events…facilitate communication and involve the Internet include email, bulletin boards, virtual chat rooms, blogs, instant message systems, Internet-based social communications facilities…to harness the formidable communications capabilities of the Internet to help support and facilitate such in-person topic or event related gatherings (herein, “gatherings” and “meetings” shall be interchangeably used, and shall unless otherwise noted refer to in-person gatherings)…to use the system to self-organize into groups, and to attend topic-related in-person gatherings with others in a given locale…. to make meeting creation and management easier and more efficient…sponsored advertisements may help defer the costs of management fees, the cost of meeting events, provide products to members of the group, provide benefits to members of the group…provide the benefit of controlling and adjusting for the needs of the particular meeting…provide for monetary management of meetings, provide sponsorship for meetings, generate financial benefits though group targeted advertisements…create seating arrangements that optimize for new connections based on information the meeting facility has stored about the existing connections among the members at the meeting, creating ‘ice-breaking’ opportunities for members at meetings (e.g., pairing members who have to find each other at a meeting event and ask each other random questions),…may better allow individuals to find out who goes to the meetings and to tie together the online and offline experience of the meeting group….provide an improved way for users to connect and meet with other geographically proximate users who share similar interests, as well as providing a way for groups around the world to coordinate activities…the automatic scheduler may enable time savings for users, improve attendance, grow the community…The organizer may utilize a statistical analysis tool to evaluate the effectiveness of the progressive announcement facility in improving a meeting attendance parameter. The parameter may be increased meeting attendance, an increase in new members to the meeting group…may allow for a single improved experience for the collective members and/or organizers…help in the writing of a compelling group description and tag the meeting group more effectively…provide an effective means of ‘seeding’ the region of interest by the promoter…, as recited in Heiferman.



As per Claim 12, Kauwe teaches:  (Previously presented) The event information management system according to claim 11,
wherein data of the event theme information includes the event theme name and an event location. (in at least [0113] activity name, dates, times, location, duration, and categories, a user may compile invitation lists 1205, friend lists 1208, associates lists 1209 or groups lists 1210. An activity provider may also share activity specific information and activity data objects, such as a point of contact person, details of a business, such as service offerings, marketing materials, brand collateral, pricing or product lists, menus, itineraries, agendas, video, direction maps and so on, from a media bin 1206. Activity data objects may be uploaded and maintained on an individual activity basis, because items are indexed, and stored in a database with a media ID and may be linked to an activity ID and said activity data objects shared via email, voice messaging, SMS messaging, in-box messaging 1207 or shared on other social media platforms via a widget plug-in. )

As per Claim 13, Kauwe teaches: (Previously presented) The event information management system according to claim 11, the event information management system being configured to:
present an event theme screen for displaying event contents on a client terminal connected via a communication network; (in at least [0092] FIG. 6A and FIG. 6B are of two access homepages with a toggle between them, as may be viewed on a client like a Web browser on a non-mobile or mobile computing device…a functioning toggle button that may allow users to switch between a global scheduling interface and a user scheduling interface. [0093] main focus is on a live, at-a-glance view of activities available, with a global scheduling feed (GSF) 601 which comprises of 3 elements: 1) a list of upcoming activities in a global activity feed (GAF) 607, 2) a corresponding plotted, interactive global map feed (GMF) 617 and 3) a corresponding global calendar feed (GCF) 618 to highlight all activities surrounding a user, so that said user may make an immediate decision to log in 600 attend an activity, interact, or join an activity.  [0096] a user may search for specific activities 602 based on search criteria offered by a search module FIG. 8, such as location and radius, category, activity provider, etc.)…FIG. 21 on-the-fly and import activity results from a search result list presented)
present an event period input screen for prompting input of an event period of an individual event in response to reception of input of a request for individual event participation made on the event theme screen; and (in at least [0095] Revisiting an import feature, a key functionality of an activity listing may be an ability to import 1007 any activity displayed from a GAF 607 into a user's schedule 420 or update preferences in their profile accordingly. After selecting an activity 1000, a user may specify if basic information comprising of—name, date, time, location—are to be imported or if all its search parameters are to be saved to a user's profile, so that similar activities are added to a USF 401 ongoing, i.e., a search radius, a specific category or categories, a specific activity provider, and so on. [0096] a user may search for specific activities 602 based on search criteria offered by a search module FIG. 8, such as location and radius, category, activity provider, etc.)
in response to reception of an event period input on the event period input screen and a request for individual event participation registration, generate data of the individual event information of the individual event having the input event period, and store data of the individual event information in the storage unit. (in at least [0109] FIG. 8 is a search module, as may be viewed on a client like a Web browser on a non-mobile or mobile computing device, given various embodiments herein. It illustrates an example search module and search options, and an option to save a search. FIG. 21 illustrates a search module flowchart…A user may control activities being searched in various ways, such as limiting results to local activities or those centered within a specific area by radius, address or zip code 802. A user may also restrict activities to a particular category by choosing category or tags 803, by a keyword search in a text box 800, or by date or date ranges 801…After selecting options, submitting a form may yield activity results 808 comprising of an activity name, date, time of an activity along with a rate or review option and an ability to import an item into a user's schedule 420, along with saving its preferences to a user profile, if desired, to customize future search results. A user may save search 809 parameters and store search term combinations that have been used for future searches. If, for example a search yielded particularly good results, a user may wish to save it for ease of access later.  )


As per Claim 19, Kauwe teaches: (Currently amended) The event information management system according claim 15,
wherein three types of states including validity, … are settable as the status information, and wherein (in at least [0071] to view current activities that are set up, add, modify, delete an activity as shown in FIG. 22, upload items for an activity such as an agenda, menu, product list, directions, coupons, etc. and/or send notices to invitees. A user may access an RSVP system to review existing notices on a per activity basis, invites, correspondence that have been sent, such as RSVP's, reservations and headcounts, and an ability to suppress or resume notices, for example if an event is nearing capacity. [0117] An activity provider may simply require a headcount, so a “yes” or “no” type response may be needed to know how many individuals for whom a food caterer must prepare.)
in response to reception of a request for … or a request for … of registered participation in the specific individual event from the specific member, (in at least [0116] suppress notification on a user-by-user basis; track RSVPs, headcounts, and reservation counts for each event. A user or activity provider may also receive responses accordingly and view them in an organized environment on a per activity basis. A user (as activity provider) may also pre-schedule or send out reminder notices anytime in advance, or if needed at a moments notice, when last minute changes are made and require immediate dispatch.  [0117] An activity provider may simply require a headcount, so a “yes” or “no” type response may be needed to know how many individuals for whom a food caterer must prepare.)
the status information of the internal schema for event stored in association with the member information of the specific member and the individual event information of the specific individual event is changed to …, and the internal schema for event is stored. (in at least [0117] A user, as activity provider, may access an RSVP module, in this case SOS Fragrance Store, with an ordered list of their activities in queue 1501. Displayed in the main content area is an inbox or response list 1501 pertaining to individual activities and notification options relating to each… for our wedding, the activity provider may require an RSVP in order to attend or join an event, due to capacity restrictions. An activity provider may simply require a headcount, so a “yes” or “no” type response may be needed to know how many individuals for whom a food caterer must prepare. Some tables closer to the married couple may require RSVPs. After deciding a response type, an activity provider may send or resend invites, instructions, agendas, and other pertinent activity specific information data objects, i.e. directions, instructions, maps, gift registry lists, and so on, from their media bin 1206 via email, voice or SMS text or instant message 1207. )

Although implied, Kauwe does not expressly disclose the following limitations, which however, are taught by Heiferman,
wherein three types of states including validity, pending, and invalidity are settable as the status information, and wherein (in at least [0238] RSVP counts may be based on actual counts of ‘Yes’, of ‘Yes’ and ‘Maybe's’, of a combination of these and/or other positive indicators that a member may join the meeting [0268] A conditional RSVP may be displayed to the meeting group in relation to the scheduled meeting, such as through a graphical user interface of the meeting facility, as a ‘maybe’, as ‘conditional’, as invisible to the group, as a yes, and the like, until the selected threshold is met where upon the display may be changed to or maintained as ‘yes’, and the like. If the selected threshold is not met, then the displayed RSVP from the member may change to a ‘no’. )
in response to reception of a request for invalidity or a request for pending of registered participation in the specific individual event from the specific member, (in at least [0238] RSVP counts may be based on actual counts of ‘Yes’, of ‘Yes’ and ‘Maybe's’, of a combination of these and/or other positive indicators that a member may join the meeting [0268] A conditional RSVP may be displayed to the meeting group in relation to the scheduled meeting, such as through a graphical user interface of the meeting facility, as a ‘maybe’, as ‘conditional’, as invisible to the group, as a yes, and the like, until the selected threshold is met where upon the display may be changed to or maintained as ‘yes’, and the like. If the selected threshold is not met, then the displayed RSVP from the member may change to a ‘no’)
the status information of the internal schema for event stored in association with the member information of the specific member and the individual event information of the specific individual event is changed to invalidity or pending, and the internal schema for event is stored. (in at least [0033] transmitting, to a plurality of user terminals, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events; receiving, from at least one user terminal of the plurality of user terminals, a specified number of attendees and a conditional RSVP for at least one in-person meeting or event; monitoring a number of RSVPs for the at least one in-person meeting or event; and when the number of RSVPs equals or exceeds the specified number of attendees, modifying the conditional RSVP to a non-conditional RSVP. In embodiments, the number of RSVPs may be incremented after modifying the conditional RSVP. The number of RSVPs may include conditional RSVPs and non-conditional RSVPs for the at least one in-person meeting or event. The number of RSVPs may be equal to a number of non-conditional RSVPs for the at least one in-person meeting or event. Data transmitted may be configured to display a number of conditional RSVPs and a number of non-conditional RSVPs [0222] the member's history with attending meetings for which they have provided an RSVP, a shared connection (e.g. a friend, a social media friend, a professional connection), a user previously expressing an interest in a new group, and the like [0223] members that are regular attendees in meetings (i.e. RSVP often). In this way, the organizer has initially ‘seeded’ the meeting participation with shared connections, and then further seeded the meeting participation with other regularly attending members. Now when the final all-inclusive meeting announcement is sent, individuals that may ordinarily have been hesitant to RSVP to a meeting with few or no current RSVPs listed, may see a number of people already signed up, and feel more inclined to RSVP.)

The reason and rationale to combine Kauwe and Heiferman is the same as recited above. 


As per Claim 20, Kauwe teaches:  (Currently amended) The event information management system according to claim 15, wherein 
an internal schema is configured to include assignment destination ID, an assignment source ID, mode information set to the share mode or the occupation mode, and status information indicating a status of validity, and wherein (in at least [0044] FIG. 23 illustrates a table comprising sample database, indices, and primary key assignments [0114] FIG. 13 shows a relationship of a user or activity provider ID as a primary index tying all other data records together… An activity provider ID may tie all objects together across databases with other primary key IDs and subordinating indices as illustrated in FIG. 23.)
the internal schema for event is configured to include the internal schema, and further (in at least [0047] The activity may also be categorized into multiple different categories, such as entertainment or ceremonies and subcategories assigned thereof such as concert or wedding. Activities, events and activity database records may also refer to a collection of sub-activities, sub-events and sub-activity records, that make up an overall activity, event or activity database record.)
the internal schema is used for mutual association of different pieces of information in the system and stored.(in at least [0044] FIG. 23 illustrates a table comprising sample database, indices, and primary key assignments [0081] FIG. 3 depicts a communication implementation between the ESP 101 and a client (a non-mobile or mobile computing device or a console) according to embodiments disclosed herein. It shows communication protocol layers that may exist between the ESP 101 interface and a user. A communication implementation between a client and ESP 101 may be based on activity-driven, or notification-based interaction patterns, which are commonly used patterns for inter-object communication and syndication.[0114] FIG. 13 shows a relationship of a user or activity provider ID as a primary index tying all other data records together, according to the embodiments as disclosed herein. An activity provider ID may tie all objects together across databases with other primary key IDs and subordinating indices as illustrated in FIG. 23.)


As per Claim 21, Kauwe teaches: (Previously presented) The event information management system according to claim 15, the event information management system being configured to: 
Store information indicating entitlement to set the occupation mode with respect to a member capable of using the occupation mode as data of the member information; and (in at least [0117] A user, as activity provider, may access an RSVP module, in this case SOS Fragrance Store, with an ordered list of their activities in queue 1501…For each activity, an activity provider may decide if there are criteria that need to be met in order to attend or join an event. For example, for our wedding, the activity provider may require an RSVP in order to attend or join an event, due to capacity restrictions. An activity provider may simply require a headcount, so a “yes” or “no” type response may be needed to know how many individuals for whom a food caterer must prepare. Some tables closer to the married couple may require RSVPs.)
Make association only with a member having the information indicating entitlement to set the occupation mode, via the internal schema for event including the occupation mode and including the status information set to validity. (in at least [0115] An activity provider may have N activities listed, each with an activity ID. This may be useful when a project or activity requires a multitude of sub-tasks to happen before for an overall project or activity is considered completed, in our example wedding, coordinating of a band, minister, caterer, invitations, photography, fragrance bar, gifts and flowers may all need individual tasks and even sub-tasks within them, to make sure the wedding is a success with some activities relying on other activities being completed before commencing and others occurring simultaneously. All information relating to an activity, including sub-activities may be associated with a corresponding parent activity ID. Some details may be static such as address, contact information, etc., and some may be dynamic, such as duration or attendance levels. Sub-activities are linked to activity IDs to comprise activity sets. All activities hosted by an activity provider may be associated with a single user or activity provider ID, thus each activity may have a unique activity ID associated with a user ID. All parameters being tracked and indexed for an activity provider may be related to a corresponding activity. [0117] An RSVP page may track counts per type of notification received and activity providers may quickly decide to suppress or resend notifications, i.e., for event rescheduling or if at a full capacity status. Also here, is an ability to add 1202, delete 1203, or modify 1204 activities for convenience. An activity provider may create custom lists or access their mailing lists on a per activity basis for a recipient list. For example, by ticking a select box for an activity in an activity list 1501 and then clicking a send notices 1207 tab section along with an associate's list 1209, an activity provider may send or resend a particular invite type to that group. An activity provider may similarly access a list of groups, manage guests, send notices and make invite lists public or private.)

As per Claim 22, Kauwe teaches: (Currently amended) The event information management system according to claim 15, the event information management system being configured to: 
recognize, in response to reception of a request for individual event participation registration made by a specific member to participate in a specific individual event in the occupation mode, a number of associations via the internal schemas for event of the specific member each including the occupation mode and including the status information set to validity at a time, and execute the associations with the specific individual event via the internal schemas for event when the number of associations is not more than a threshold or less than the threshold. (in at least [0071] A user may access an RSVP system to review existing notices on a per activity basis, invites, correspondence that have been sent, such as RSVP's, reservations and headcounts, and an ability to suppress or resume notices, for example if an event is nearing capacity. [0113] An activity provider (host, vendor, individual, group, corporation, etc.) may then modify 1204 or delete 1203 activity information. Apart from providing basic information, like activity name, dates, times, location, duration, and categories, a user may compile invitation lists 1205, friend lists 1208, associates lists 1209 or groups lists 1210.  [0117] FIG. 15 depicts an example RSVP page in an activity management module… For each activity, an activity provider may decide if there are criteria that need to be met in order to attend or join an event. For example, for our wedding, the activity provider may require an RSVP in order to attend or join an event, due to capacity restrictions. An activity provider may simply require a headcount, so a “yes” or “no” type response may be needed to know how many individuals for whom a food caterer must prepare. Some tables closer to the married couple may require RSVPs…An RSVP page may track counts per type of notification received and activity providers may quickly decide to suppress or resend notifications, i.e., for event rescheduling or if at a full capacity status.)


As per Claim 23, Kauwe teaches: (Currently amended) The event information management system according to claim 15, the event information management system being configured to: 
recognize a number of associations via the internal schemas for event of a specific member each including the occupation mode and including the status information set to validity, and set,  … validity at least one piece of the status information associated via the internal schema for event of the specific member including the occupation mode and including the status information set to validity, when the number of associations is more than a threshold or not less than the threshold. (in at least [0071] A user may access an RSVP system to review existing notices on a per activity basis, invites, correspondence that have been sent, such as RSVP's, reservations and headcounts, and an ability to suppress or resume notices, for example if an event is nearing capacity. [0113] An activity provider (host, vendor, individual, group, corporation, etc.) may then modify 1204 or delete 1203 activity information. Apart from providing basic information, like activity name, dates, times, location, duration, and categories, a user may compile invitation lists 1205, friend lists 1208, associates lists 1209 or groups lists 1210.  [0117] FIG. 15 depicts an example RSVP page in an activity management module… For each activity, an activity provider may decide if there are criteria that need to be met in order to attend or join an event. For example, for our wedding, the activity provider may require an RSVP in order to attend or join an event, due to capacity restrictions. An activity provider may simply require a headcount, so a “yes” or “no” type response may be needed to know how many individuals for whom a food caterer must prepare. Some tables closer to the married couple may require RSVPs…An RSVP page may track counts per type of notification received and activity providers may quickly decide to suppress or resend notifications, i.e., for event rescheduling or if at a full capacity status.)

Although implied, Kauwe does not expressly disclose the following limitations, which however, are taught by Heiferman,
recognize a number of associations via the internal schemas for event of a specific member each including the occupation mode and including the status information set to validity, and set, at least one piece of the status information associated via the internal schema for event of the specific member including the occupation mode and including the status information set to validity to other than validity, when the number of associations is more than a threshold or not less than the threshold. (in at least [0033] transmitting, to a plurality of user terminals, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events; receiving, from at least one user terminal of the plurality of user terminals, a specified number of attendees and a conditional RSVP for at least one in-person meeting or event; monitoring a number of RSVPs for the at least one in-person meeting or event; and when the number of RSVPs equals or exceeds the specified number of attendees, modifying the conditional RSVP to a non-conditional RSVP. In embodiments, the number of RSVPs may be incremented after modifying the conditional RSVP. The number of RSVPs may include conditional RSVPs and non-conditional RSVPs for the at least one in-person meeting or event. The number of RSVPs may be equal to a number of non-conditional RSVPs for the at least one in-person meeting or event. Data transmitted may be configured to display a number of conditional RSVPs and a number of non-conditional RSVPs [0222] the member's history with attending meetings for which they have provided an RSVP, a shared connection (e.g. a friend, a social media friend, a professional connection), a user previously expressing an interest in a new group, and the like [0223] members that are regular attendees in meetings (i.e. RSVP often). In this way, the organizer has initially ‘seeded’ the meeting participation with shared connections, and then further seeded the meeting participation with other regularly attending members. Now when the final all-inclusive meeting announcement is sent, individuals that may ordinarily have been hesitant to RSVP to a meeting with few or no current RSVPs listed, may see a number of people already signed up, and feel more inclined to RSVP)



As per Claim 14, substantially recite the subject matter of Claim 13 and are rejected based on the same reasoning and rationale.

As per Claim 24 for an non-transitory computer readable medium (see at least Kauwe [0011]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623